Citation Nr: 1516012	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a low back disability, a right elbow disability, and bilateral hearing loss.  After the filing of a timely notice of disagreement (NOD) and the issuance of a statement of the case (SOC), in July 2010, the Veteran filed a timely substantive appeal, via VA Form 9, only as to the issue of service connection for a low back disability.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran received a VA joint examination in June 2009.  The VA examination report reflects that the Veteran advanced the currently diagnosed low back disability was due to strain from throwing trash over the side of naval vessels.  Review of the Veteran's service treatment records reflect that the Veteran was treated for low back pain due to heavy lifting throughout service.  Additionally, a May 1995 service treatment record conveys that the Veteran was involved in a motor vehicle accident during service.

At the conclusion of the June 2009 VA joint examination, the VA examiner merely opined that the currently diagnosed lumbar spine DDD was not related to service, with the only reason presented that there were no objective findings of continuity of care or chronicity of condition.  No opinion was rendered as to whether the lumbar spine DDD may have been related to lifting injuries and/or motor vehicle accident in service.  Without such opinions that recognize an accurate history of in-service injury or events, the June 2009 VA joint examination is inadequate for purposes of determining whether service connection is warranted.  As such, the Board finds that a new VA examination is necessary to try to obtain an opinion based on a full and accurate history that includes in-service injury or events. 

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran previously received back treatment from a chiropractor.  On remand the AOJ should contact the Veteran to inquire as to whether there are any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any back and/or spinal treatment received since October 2005.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's back/spine, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Then, schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of any diagnosed low back/spinal disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed low back and/or spinal disability had its onset during a period of active service, including as due to a lifting injury and/or the May 1995 motor vehicle accident?

3.  Then, readjudicate the issue of service connection for a low back disability, to include DDD of the lumbar spine.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




